Title: To George Washington from Thomas Jefferson, 8 June 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] June 8. 1793.

Th: Jefferson has the honor to inclose to the President a letter from our bankers, at Amsterdam stating a balance due them

on the foreign intercourse fund Apr. 2. of 13,225 florins equal to about 5,300 Dollars. this being communicated for the information of the President, the following explanation is necessary. independent of the fund on which this balance appears, the bankers had in their hands 50,000 Doll. for the Algerine negociations. for this reason Th: J. had not thought it proper to call on their Treasury for any part of the 40,000 D. of this year, merely to increase the dead mass in the hands of the bankers. when Capt. Cutting went, with powers to Colo. Humphreys to draw the Algerine money, Th: J. sent by him also to mister Pinckney bills for between 17. & 18,000. Doll. these would of course turn the balance in our favor about 12,000 Doll. independantly of the Algerine fund, & before that could be drawn out. this remittance, at the rate of 10,000 D. the quarter, will last to about the middle of July. Th: J. is therefore now looking out for 10,000. D. in good bills, to be remitted to the bankers in time for a fresh supply.
